Key objectives for the Conference of the Parties to the CITES (debate)
The next item is the debate on:
the oral question to the Council on key objectives for the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) in Doha, 13-25 March 2010, by Jo Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety - B7-0003/2010), and
the oral question to the Commission on key objectives for the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) in Doha, 13-25 March 2010, by Jo Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety - B7-0004/2010).
Madam President, Madam President-in-Office of the Council, Mr Samecki, 2010 is the International Year of Biodiversity and the EU is about to press ahead with a new strategy for biodiversity, in other words, for the protection of flora and fauna within the area of the European Union. It would greatly enhance the credibility of the European Union if we were also to work on an international level to protect endangered flora and fauna globally and to give this our support.
There will be an opportunity for this next month at the 15th Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) in Doha. The EU must make itself a champion for all species which, as a result of various different factors, but in particular, over-exploitation or destructive and illegal practices, are endangered or even threatened with extinction. The Committee on the Environment, Public Health and Food Safety has debated this issue in detail and will table a proposal for a recommendation in plenary tomorrow, and we would be very pleased if the Council and the Commission were able to endorse these recommendations.
Due to the time constraints, I will just mention a few example species which, in our opinion, are in need of a high or an even higher level of protection. Firstly, there is the African Elephant. We are most definitely opposed to the downlisting of this animal from Appendix I to Appendix II. The prohibition of international trade, particularly in ivory, must remain in place. Secondly, there is the Asian tiger. It is now on the brink of extinction, and we are demanding stricter protection regulations for many parties to the Convention, in particular to prevent the illegal trade in the body parts and derivatives of the tiger. We know that there is a large market for tiger bones and components of the tiger in Asia and this is threatening the existence of this animal. Thirdly, there is the protection of the polar bear. Climate change is threatening to destroy the habitat of this species and there is also an increase in trade in the body parts of polar bears. We are therefore in favour of uplisting the polar bear from Appendix II to Appendix I. I would also like to mention the protection of various species of shark. Various shark species are being over-fished, in particular the porbeagle and the spiny dogfish, but other shark species are also affected by this.
Up to this point, there is consensus among us. I now come to the controversial issue. The source of the controversy is the classification of the Atlantic bluefin tuna, which is found in the Mediterranean and the Atlantic. Ladies and gentlemen, we are aware of the recommendations of the ad-hoc working group of the FAO, which wants to leave the Atlantic bluefin tuna in Appendix II. However, we are also aware of the proposal by the CITES scientific committee, which wants to uplist the Atlantic bluefin tuna to Appendix I. The background to this proposal is the data which reveals what is happening with this species. The stocks of Atlantic bluefin tuna declined by 75% between 1957 and 2007, and in the last ten years alone, there has been a decline of 60.9%. The risk to this fish is increasing and gaining momentum and therefore, the vast majority of us in the committee were of the opinion that this species should be included in Appendix I.
This means that there will only be restrictions and prohibitions on international fishing fleets, not local fishing. Thus, the small, local fishermen can continue to catch this fish, and the preservation of the fish in the ecosystem is, in any case, more important than the general availability of sushi and sashimi. That is the conflict that we face. We need to take a long-term view and should provide proper protection for the Atlantic bluefin tuna in Appendix I.
Madam President, ladies and gentlemen, it is a great honour for me to be here on behalf of the Presidency-in-Office of the Council. I am very grateful for your interest in the positions to be taken at the next Conference of the Parties to the CITES Convention - the Convention on International Trade in Endangered Species of Wild Fauna and Flora - to be held in Doha (Qatar) on 13 to 25 March.
The Council considers the Washington Convention to be a fundamental instrument for the protection of species of fauna and flora that are in danger of extinction. We therefore need to play an active role in order to ensure that CITES is maintained as an effective tool for its dual objective of conservation and the sustainable management of natural resources.
In this respect, it should be pointed out that the European Union applies much more restrictive regulations than the Convention itself, using the principle of precaution in order to maintain or, if necessary, reduce the loss of biodiversity.
The next Conference of the Parties, to be held in Doha in March, referred to as the 'COP XV', is a great opportunity to debate a series of proposals to change the classification of various species of flora and fauna in the appendices to the Convention according to the level of threat, and other proposals to improve the application and observance of the Convention.
The European Union will play a constructive role in the Conference of the Parties, and I am particularly keen to hear Parliament's views on the various matters that we have on the table.
We have followed with interest the debates that have taken place in Parliament's Committee on the Environment, Public Health and Food Safety in order to draw up the resolution that I understand is to be put to the vote tomorrow on the strategic objectives that the European Union should set for the conference.
I must say that the Council is still awaiting a proposal from the Commission on the position that the European Union should adopt regarding the documents and proposals submitted to the Conference of the Parties to be debated and, if appropriate, adopted. It is therefore difficult at this time to give detailed answers on these issues.
As soon as the Council receives the proposal from the Commission, the Spanish Presidency will ensure that it is examined, and that the corresponding decision can be adopted before the Conference of the Parties begins. The Spanish Presidency will also inform Parliament of the Council's position once it has been agreed.
As in previous meetings of the Conference of the Parties to CITES, the Member States will work together to defend the position agreed within the European Union, and will ensure that it is consistent with the Union's policies.
It is important to point out in this respect that any amendment to the appendices to CITES should be based on the inclusion criteria set out in the Convention, which take into account the conservation status of the species concerned.
These amendments should also take into account the importance of controls in the context of CITES in order to improve conservation status, minimise unnecessary administrative burdens and ensure that resources are allocated directly to the areas that are of genuine concern for conservation.
The Conference of the Parties to CITES will once again have to adopt more crucial decisions to protect species threatened by over-exploitation, to which international trade could be contributing.
The European Union must ensure that the Convention continues to be an essential instrument for contributing to the conservation and sustainable management of precious wild flora and fauna resources.
The Presidency, working together with the Member States and the Commission, will attend the Doha conference in this spirit, and will work constructively to ensure its success.
I am waiting to hear your points of view, ladies and gentlemen, on the objectives that need to be defended at this next 15th Conference of the Parties to CITES, which I will pass on to the Council. I know that the Council has the support of Parliament for participating in this conference with the common objective that the CITES Convention should continue to make a significant contribution to the sustainability of our planet, for our own benefit, and for the benefit of future generations.
Member of the Commission. - Madam President, the forthcoming 15th Conference of the Parties indeed offers a unique window of opportunity to improve the conservation and status of a wide number of species affected by trade.
The European Union is one of the major markets for wildlife products. Therefore, it has a specific responsibility to ensure that wildlife trade is sustainable and that robust international rules are adopted within the CITES Convention to that effect.
It is a priority for the Commission to make sure that international trade is not detrimental to the survival of endangered plants and animal species. In this respect, the EU has been playing a leading role within CITES and will continue to do so at the next meeting. The Commission will, in the coming days, adopt a proposal for the EU position in view of this meeting. The common EU position will then be adopted by the Council.
In its discussions with the Member States, the Commission will make sure that the final common position supports ambitious and science-based measures. I would also like to thank Parliament for its position on the most salient issues which will be discussed at the CITES Conference of Parties. This resolution sends a clear message which we will need to take into consideration.
While the detailed position of the European Union has not been finalised yet, I can explain the principles and priorities which will guide our decisions on the most sensitive issues to be discussed in Doha.
In the first place, the European Union considers that CITES is an appropriate instrument to regulate trade in all species which are affected by trade. This is the case for terrestrial as well as for marine species and for species subject to important commercial interests or not.
In that vein, the European Union has tabled proposals to regulate trade in two shark species: porbeagle and spiny dogfish. It is of the utmost importance that sharks at last receive the protection they deserve after decades of overfishing.
A listing under CITES Appendix II would put an end to unregulated international trade in shark products which is one of the key drivers of their exploitation. With such listing, trade in those shark products will only take place if they stem from sustainable managed stocks.
The European Union is also proposing to arrange for the protection afforded by CITES to the tiger, which is one of the most endangered species in the world. 2010 is the international year for tigers and is a perfect opportunity to strengthen the current mechanisms in CITES to allow for a merciless fight against illegal trade in this species and improved transparency in range states on how the tiger populations are conserved.
I would also like to touch upon some of the other important proposals which Parliament has also clearly identified. The first is Atlantic bluefin tuna. I have to repeat here that there is no final position on this issue. What I can tell you is that there is concern within the Commission on the current state of the stock and that we are working hard to find an appropriate proposal that will help properly address this problem at the international level. The final Commission position will take account of the latest scientific information on the stock and of the outcome of the meeting of the International Commission for the Conservation of Atlantic Tuna which took place in November last year.
The second is elephants and the ivory trade. This has been a longstanding, contentious issue within CITES, especially among African countries themselves. The Commission is very worried about the high level of poaching for elephants and illegal ivory trade which has been observed recently.
The protection afforded to elephants needs to be reinforced, and the Commission will not support solutions which would present a risk of increasing poaching. In that context, we believe that it would not be appropriate that the next Conference of Parties agrees on a resumption of the commercial ivory trade.
We also consider that proposals submitted to CITES with a view to downlisting some elephant populations from CITES Appendix I to Appendix II need to be assessed objectively on the basis of the rules agreed within CITES.
Allow me now to say a few words about the proposal by the USA related to the prohibition of the international trade in polar bears. We are all aware that the ice melting in the Arctic is a dramatic threat for the survival of this species. This needs to be addressed first and foremost via a very ambitious policy on climate change and I think that the EU has clearly shown the way to go in the matter. We also believe that it is worth checking how any additional threat to this species might be mitigated. International trade is limited but might exacerbate the pressure on the species. Our final position will depend on how the measure proposed by the United States provides real benefits for the conservation of a species.
Finally, on the question of corals, there is no doubt that red and pink corals have been overharvested in many regions of the world. At the last CITES meeting in 2007, the European Union backed a proposal by the United States to regulate international trade in both species and we have again cosponsored a USA proposal for COP15. I believe that the European Union should be consistent in this support as the new information available does not show any improvement in the situation. I would also like to stress that such regulation would by no means result in the prohibition of trade but would just make sure that trade is possible when it is sustainable.
on behalf of the PPE Group. - Mr President, with regard to CITES decision making, I am a firm believer that the decision-making procedure should be transparent and it should be purely based on sound scientific facts. That is behind Parliament's resolution concerning polar bears, elephants, tigers, big Asian cats and sharks.
With particular regard to the question of listing bluefin tuna on Appendix I of the CITES convention, I would like to raise a couple of issues. Firstly, a broad majority of the scientific community agrees with the need for a ban on international trade to ensure the future existence of the species. According to ICCAT, the current spawning stock biomass is less than 15% of what it was before fishing began. From these scientific estimates, it follows that there is a very realistic fear that spawners might become virtually extinct by 2012.
A majority of the FAO ad hoc expert advisory panel considered that the available evidence supported the proposal to include Atlantic bluefin tuna in CITES Appendix I, and further stated that the listing would at least ensure that recent unsustainable catches in the east Atlantic and Mediterranean were reduced. Due to the fact that the panel needs to take unanimous decisions, and due to heavy resistance from Japan, this was not the panel's final suggestion. However, the view of the unquestionable majority of the panel cannot be disregarded. Furthermore, on the basis of scientists' decisions, it clearly concluded that the criteria for the inclusion of bluefin tuna in the CITES Appendix I have been met.
This is a matter of political opinion in several cases but, on the matter of biodiversity and extinctions, we cannot compromise and we cannot haggle. When there are no fish, there is no catch.
Mr President, Mr Leinen has covered everything else I wanted to say, so I shall focus mainly on the question of tuna.
We really do need to look at this issue from a scientific point of view. Bluefin tuna is in immediate danger of extinction. That is why absolute protection from global trade, in other words, trade outside the European Union, is the only appropriate solution. The CITES Secretariat announced last week that it proposes including listing tuna in Appendix I, which means a ban on global trade.
It said, and I quote: 'the Secretariat concurs with the majority of the FAO ad hoc expert advisory panel that these species meet the criteria for inclosing appendix I'. In other words, it supports this proposal in the corresponding FAO proposal, which is based on the ICCAT proposal.
So the scientific part of the debate has been resolved. Now let us examine it from a political and social perspective. Tuna stocks are collapsing. Scientific agencies maintain that, if global trade is not banned, in a few years there will be no bluefin tuna. The regulation of fisheries has so far failed to deliver. Instead of 19 000 tonnes of bluefin tuna, as proposed by the ICCAT for 2008, it is estimated that 50 000 tonnes were caught.
We propose that the global trade should be stopped today, while we still have time to save tuna, that trade should continue within the European Union, which is not affected by CITES and, at the same time, that the European Union should compensate fishermen and undertakings affected by the ban on exports.
The S&D Group has tabled an amendment to this effect. It will allow stocks of bluefin tuna to recover and trade to resume. In this direction, by way of exception, provision has been made to allow the ban on global trade to be lifted as soon as tuna stocks have recovered, rather than gradually, as provided for other species. If global trade is not banned, then stocks of bluefin tuna will collapse, the fisheries sector will go under and then no one will be entitled to compensation.
If we truly want to protect fishermen, we must support the inclusion of bluefin tuna in Appendix I to the CITES Convention. Otherwise, jobs and a beautiful and unique species will be lost forever.
on behalf of the ALDE Group. - Mr President, today is supposed to represent a new start for Europe, but what have we here? We have a Commissioner and a Minister just going through the motions. No fault to you, Commissioner, but please go back to the College and say we need to debate with the Commissioners responsible for the briefs in question.
It is almost as shameful as this resolution before us, which just highlights species after species facing extinction: a real reflection of mankind's failure to plan for the future. Of course, this issue of bluefin tuna, which no doubt will dominate the debate, really highlights the issue, it focuses it, and it is, of course, a species purely in European waters. The most expensive fish in the world, each one selling for tens of thousands of euros. Japan is stockpiling en masse. Japan, where apparently the word 'conservation' actually means buy en masse, kill the fish, and freeze them for 20 or 30 years so that they can be eaten in a couple of decades time. There will be no fish left in the Mediterranean by then, but people will still be able to eat sushi if they can afford the bill.
This is a case where even organised crime is involved in the fishing industry, and it is not surprising when so much money is to be made. The Mafia gets involved in this business. And then you look at ICCAT, the International Council for the Conservation of Tuna. 'Conservation of tuna'! Species have dropped by 80 to 90%. We are facing extinction and you have a body which is set up supposedly to look after the tuna! It has failed completely. The targets which it has set itself will fail completely. It ignores scientific advice; it keeps setting quotas far, far too high. Now some Members will say Appendix II is enough, but there is no evidence of that. Appendix II will make no difference. They will come back in a few years' time and say, 'Sorry, got it wrong'. There will be no tuna left.
So let us back the proposal that this fish be cited on Appendix I. Let us just remember it is time we tried to control mankind's greed; it is time we tried to give a bit of thought to the future of our seas.
The way in which humans deal with natural resources, the way in which humans destroy habitats and overexploit wild plants and animal species, the way in which humans illegally trade in wild fauna and flora, all of this represents an ongoing attack on the biodiversity of spaceship Earth.
That very biodiversity is crucial. This explains the importance of CITES (the Convention on International Trade in Endangered Species) and it is why the conference next month in Doha is so important. We have a strong resolution in front of us. However, we must concede that attempts are being made to weaken that resolution behind the scenes. A fierce battle is being fought over this. That is why I ask everyone, especially my fellow Members from southern countries, from the Group of the European People's Party (Christian Democrats) and from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, to ensure most emphatically that the recommendation of the Commission's environmental policy to include bluefin tuna in CITES Appendix 1 be adopted. This is crucial for the survival of this species.
Mr Leinen, many thanks; you have said it all, we can talk about very many animals: the elephant, the Asian tiger, coral. However, I want to pay specific attention to just one.
Yesterday, Blijdorp Zoo in Rotterdam announced that not a single European zoo has managed to breed polar bears. The European breeding programmes for polar bears are unsuccessful and that is very bad news, mainly because the polar bear is threatened with extinction in the wild. The sea ice is shrinking and the polar bear's habitat is gradually being lost. More than 70% of the polar bear population in the wild may disappear within 45 years. In addition, the polar bear is also threatened by trophy hunting and trading. People apparently get a kick from shooting polar bears for fun, which I find truly repulsive.
That is why I am calling on the EU to support the proposal for a ban on the commercial trade in polar bears before it is too late; the bluefin tuna also belongs in Appendix 1 without further ado.
on behalf of the EFD Group. - (DA) Mr President, we are here today to talk about endangered species. We are talking about sharks, tuna, polar bears, big cats and elephants. We are talking about fishing quotas, conservation, maintaining habitats, and so on and so forth. We are talking about whether these animals should be listed in Appendix I or II, or whether they are simply expendable.
We have at least two sides represented in this House, with differing attitudes. One side wants the total conservation of a long list of species that are on the verge of extinction. The other side cannot get the fishing and consumption quotas high enough and promises local fishermen short-sighted fishing rights that will result in the total eradication of certain species within a sport space of time.
We need a well-balanced middle path which ensures that we and our planet can continue to thrive in the future. The documents we have here are full of so many technical details that one might get the impression that we were all specialists in this area. Should we not spend our time instead on together preventing fish and shellfish being fished during their breeding periods in general, on ensuring that animals, plants and seas remain viable food providers long into the future, on giving the animals that we eat a reasonable life for their species before they are humanely slaughtered?
Our thinking is too short-term and we are not thinking of the biodiversity that our planet needs. It is not just about endangered flora and fauna; this is a far more complex issue. There is plenty to get on with - and how unusual it would be if we were to start taking preventive action instead of reacting at the last moment.
(RO) The statistics show that bluefin tuna is fished in quantities which far exceed the permitted levels, which means that the bluefin tuna population is dwindling with every year that passes. The proposal put forward by Monaco to include bluefin tuna in Appendix 1 of CITES may prove to be beneficial, given that this species is condemned to extinction unless urgent drastic measures are taken to protect it.
In 1992, the International Commission for the Conservation of Atlantic Tuna adopted the recommendation on monitoring the trade in bluefin tuna. Unfortunately, this has turned out to be a far from effective instrument. In 2007, the International Commission for the Conservation of Atlantic Tuna adopted a much more comprehensive programme known as the 'Blue Tuna Catch Documentation Programme', which came into force in spring 2008. Although this marks a step forward, it is still too early to give an assessment of this programme's effectiveness. As a result, I feel obliged to ask the following: to what extent can the position of the European Union in favour of including bluefin tuna in Appendix 1 offset, as part of the CITES conference, the desire of certain bodies and states which are not members of the European Union to adopt a standby policy until the hypothetical results of the recent initiatives from the International Commission for the Conservation of Atlantic Tuna can be assessed?
(IT) Mr President, ladies and gentlemen, I have heard the Minister describe CITES as an effective instrument and the Commission describe it as an appropriate instrument.
I agree. So let us not change this instrument which, up to now, contrary to what many Members have said, has worked very well indeed. Since tuna fishing was regulated and since lower quotas were set, fishermen have started to see not only more tuna, but also larger tuna.
The instrument works. Including in Appendix I, which concerns species that are genuinely endangered, a species that still numbers - thank God - millions of living specimens would set a very dangerous precedent.
We are waiting for the new figures and it is on those figures that I hope we will base our regulations since, as a famous American journalist said, 'figures don't lie, but liars figure', and how they lie! We are accustomed, especially on the environmental issue, to hearing wildly inconsistent figures: there will be some figures that lie and some that do not lie.
The bluefin tuna is not facing extinction, but the bluefin tuna needs to be regulated. Let us remember that there are entire communities that survive on this ancient activity, which dates back at least 11 200 years, so much so that in some cases, UNESCO considers it an activity to be preserved and promoted.
(PT) Mr President, the UN states that biological diversity is currently experiencing its worst crisis since the dinosaurs became extinct 65 million years ago. The destruction of coral reefs in the tropics, the growing desertification in Africa and deforestation threaten biodiversity and are having negative impacts on many sectors of the economy, such as food production, tourism, the pharmaceutical industry and energy production.
The UN also recognises that there has been a failure to achieve the target, set in 2002, of reducing the present rate of loss of biological diversity by 2010. CITES constituted the principal global agreement on the conservation of wild species with the aim of avoiding the over-exploitation of species of wild fauna and flora by international trade. The human consumption of natural resources, the destruction of habitats, climate change, the over-exploitation of wild species and illicit trade constitute the principal causes of the impoverishment of biodiversity.
It is therefore important to guarantee that, in the International Year of Biodiversity, the fundamental strategic objectives of the European Union in the context of the forthcoming Conference of the Parties to CITES will address the objective of protecting biological diversity, something which is fundamental for the well-being and survival of humanity.
We must be ambitious and demand the protection of all species threatened with extinction.
(NL) I could talk about all the species on the agenda of the CITES conference at the end of March, but I want to highlight one, just because it so perfectly represents what we as a species are currently engaged in: the bluefin tuna.
This is a magnificent, impressive fish, which has been fished for centuries and which we have eaten for centuries. Unfortunately, this fish is now on the point of dying out. After years of mismanagement by politicians, who ignored biological recommendations time after time, who allowed short-term economic interests to prevail over the long-term perspectives of the sector, we now have no choice other than to totally ban the trade in bluefin tuna.
There are amendments on the table proposing a course of action other than banning the trade, but it is too late for that, unfortunately. A few weeks ago, EUR 120 000 was paid for a single bluefin tuna. That is the current reality. It also explains the enormous illegal catches which are estimated to be twice the size of the set quotas. That is why quotas do not offer any comfort. They make no sense, as a result of the illegal catch. The only salvation for the bluefin tuna is an international trade ban.
I know that the consequences for the sector will be hard, I fully realise that, but let us learn from this experience: when the sea is empty, things really will be over for the sector. Therefore, let us deal more carefully with our environment, for economic reasons as well as ecological ones.
I call upon the European Commission to quickly present the decision to the Council in order to place the bluefin tuna in Appendix 1 and I ask the Spanish Presidency to step out of its own shadow and to adopt that decision.
Ladies and gentlemen, in the seventeenth century, humans exterminated the dodo. Let us humans show that we have the ability to learn and avoid the bluefin tuna becoming the dodo of the 21st century.
(NL) There is another UN summit in March, this time on the trade in threatened animal species. It is the opportunity for the EU to speak with one voice again and, above all, for science to play an important role. Let us look at what the science tells us. Opting for short-term interests may mean opting for short-term interests for fishermen and hunters, but in the long term, this means the end of animal species as well as the end of many sectors.
The alternative is opting for the long term; in the case of the bluefin tuna, we are talking about 2012! That is not the long term, that is tomorrow. You must thus follow the recommendations of the European Parliament on a ban on the trade in bluefin tuna, but also ban the trade in polar bears and, moreover, have the African elephant placed on the said list in order to prevent it being increasingly hunted again.
Finally, there will also be a delegation from the European Parliament in Doha. My wish is that the EP delegation will also play its part in determining the EU's position, so that, together, we can ensure that these animal species are saved for our future.
(ES) Mr President, I would like to ask the Spanish Presidency to indeed preserve bluefin tuna, but also to preserve the traditional Mediterranean almadraba fishing methods. These methods, which have coexisted with bluefin tuna for more than a thousand years, have never endangered it. What is really endangering bluefin tuna is illegal fishing, industrial fishing, seine fishing and the proliferation of farms.
This is the real problem for bluefin tuna. We should not be unfair: we need to be able to differentiate what is really endangering bluefin tuna, which is this type of industrial fishing - seine fishing - from traditional fishing methods.
The policy needs to be fair, and therefore we need to seek a path that does preserve tuna but that does not, of course, punish these traditional fishing methods. I think that is the perfect balance which, at times, is impossible to achieve, but we need to try to find this path so that we can preserve this species and ensure that it does not become extinct, without punishing the traditional Mediterranean fishing methods such as the almadraba technique.
(PL) Mr President, many cases of the illegal smuggling of endangered animals have been noted in Member States of the European Union. At border checks, customs officials find birds pushed inside bottles and turtles squeezed in between the body and upholstery of cars. According to a report of the Polish Customs Service, in 2008, a record number of as many as 200 889 live specimens of protected animals and products made from protected animals were intercepted at the border. In India, an inept fight against smugglers has led to a situation in which a dramatic rise in poaching has once again threatened the population of the Bengal tiger, for example.
The European Union, which has common external borders, should take particular care not to become a market where protected species of animals or plants are smuggled or brought in with impunity. The European Commission should place particular emphasis on an educational campaign and appropriate communication with citizens. The objective of this policy should be to raise the awareness of European tourists. For every year, customs officials find products made from specimens of disappearing animal and plant species in the suitcases of Europeans returning from foreign trips. The debate currently under way on the population of bluefin tuna is most certainly justified. The statistics speak for themselves. Over the last 50 years, the population of this species has fallen by as much as 75%. Stocks of tuna in the Mediterranean Sea are also gravely threatened. Inclusion of the bluefin tuna in Appendix I to the CITES convention would appear to be fully justified and the only way to prevent its becoming extinct.
(ES) Mr President, I share the concern regarding the biological situation of the population of bluefin tuna, and I agree with the need to adopt effective conservation and management measures that not only prevent it from collapsing, but also guarantee the sustainability of fisheries and responsible trade.
My country has been working towards this for years. In addition to the age-old example of almadraba fishing techniques, it has created a protection zone in the Mediterranean, it has limited the seine fleet to six vessels, and has been pioneering in terms of adopting a recovery plan for the species and documented monitoring of trade.
Incorporating bluefin tuna into Appendix 1 of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) would ban international trade without solving the underlying problems. The volume of catches is not limited, fishing flags can be switched to consumer countries, and it is a step outside of the recent agreements by the International Commission for the Conservation of Atlantic Tunas (ICCAT), the regional fisheries management organisation responsible for managing this fishery. It would therefore weaken international governance of the seas and the principle of responsible fishing.
We need to get to the root of the problems. We advocate the reduction in catches already agreed in the ICCAT, and even a moratorium if it is determined by the scientific reports that are under way for the next season. We want the European Union to strengthen its use of controls and fulfil the ICCAT recommendations for ensuring the traceability of catch processes and sales.
This line of action is compatible with the integration of bluefin tuna into Appendix 2 of CITES, but it cannot be reconciled with Appendix 1, which should be reserved for a different scenario and not be subject to conditions that would erode its credibility as a CITES instrument.
In any case, this debate must send out a clear message: the European Union is completely committed to the sustainability of bluefin tuna, and will adopt the necessary measures to preserve it. The industry must demonstrate that quotas work and are applied, and that illegal fishing can be controlled.
In order to save fishing, we need to save the species.
(GA) Mr President, the condition of the bluefin tuna stock in the Atlantic and the Mediterranean is a source of worry for us all. The scientific information cannot be disputed. However, ICCAT - the international commission responsible for conserving bluefin tuna and for restoring and conserving the stock - has made tremendous efforts. If the bluefin tuna is listed in Appendix I of CITES, bluefin tuna fishing will be completely banned for at least ten years.
To treat the fishing industry in Europe in this way is unacceptable. It is vitally important that ICCAT is allowed to do its job.
For example, in 2006, the total allowable catch was 36 000 tonnes. The total allowable catch for this year has been reduced to 13 500 tonnes. In 2011, as ICCAT have proposed, this will undergo a reduction of at least 50% to under 6 750 tonnes. Further reductions in the total allowable catches will occur in 2012 and 2013.
The measures undertaken by ICCAT must be carefully monitored. If they are proven to be unsuccessful, then a total ban under Appendix I must be considered.
From an Irish perspective - and let me say that we have no vested interest apart from the fact that we have a bycatch of 100 tonnes of bluefin tuna - are we to catch bluefin tuna by way of a bycatch, and when they are caught and killed to put them back into the sea? That is certainly not a sensible way to proceed. I believe it is important to take sensible and realistic measures to protect both stocks and the fishing sector in Europe.
While there are people here who are most anxious to protect tuna, let me say to those people who might come from rural areas depending on fishing, you must also think of the other endangered species - that is, our fishermen.
Therefore, I will be voting for the amendment to include bluefin tuna under Appendix II.
(SV) Mr President, ladies and gentlemen, look around you in this Chamber. The empty seats can be seen as representing all the predatory fish that have disappeared from the world's seas in the space of around 50 years. The world's fishing fleets have succeeded in emptying the planet of the predatory fish that are so important for ecosystems. These include tuna, cod and salmon. The EU is the second largest fishing nation in the world and our responsibility for the depletion of fish stocks is indisputable.
In the years 2000-2008, for example, the EU fisheries fund paid more than EUR 23 million towards the building of new tuna fishing vessels - in other words, to an industry that also costs taxpayers millions every year in surveillance in order to reduce illegal fisheries; and all so that 70% of the fish can be exported to Japan to be eaten at exclusive business dinners!
I would like to remind you all that listing the bluefin tuna in Appendix I of the CITES Convention does not mean that small-scale fishery in Europe will be banned, but will merely bring to an end exports that are heavily subsidised by taxpayers. It would make a good start to the UN's International Year of Biodiversity.
(FR) Mr President, today there remains less than 15% of the original bluefin tuna stock. In the face of such figures, the solution seems obvious. Nevertheless, we should not forget about the jobs affected by the decision that we are discussing today. It should be pointed out that the aim of the CITES is not to prohibit fishing but merely the international trade in this type of fish, 80% of which is exported to Japan.
By protecting tuna, we are certainly protecting an endangered species, but we are also encouraging the continuation of a more balanced and sustainable fishing activity, one that is destined for our internal market and which generates employment. I am in favour of the idea of listing bluefin tuna in Appendix I of the CITES and, while I believe that this decision will be positive, the help of the Commission will be crucial, since it will mean that the fisheries sector can be completely overhauled.
My question therefore concerns the conditions of this support. France is requesting an 18-month extension accompanied by financial measures for those fishermen and ship-owners affected by a trade ban. What is the Commission's view on the subject?
Moreover, I, like many of my colleagues, am concerned about fairness. How can we guarantee that boats flying the flag of countries such as Tunisia, Libya and so on will apply the international trade ban as rigorously as we do? What will the new control and penalty measures consist of?
Our policy of having sustainable economic activities has to be practical, and sometimes even unpopular in certain sectors, but I hope that the Commission and the Council do not lose sight of the adjustments needed in order to implement these measures.
(IT) Mr President, ladies and gentlemen, I support - and I have also tabled amendments in this regard - the inclusion of bluefin tuna in Appendix II. Supporting this certainly does not make feel me like a criminal. On the contrary, I feel very much on the same wavelength as those who, before me, starting with Mrs Gardini, upheld a different position.
It is deeply flawed to put tigers, polar bears, elephants and tuna on equal terms. The FAO would never allow itself to say anything different or to support a different position for these other endangered species. Holding a different view on how to manage the tuna issue certainly does not mean forgetting that biodiversity is a value that must be defended at all costs.
The spirit of the motion for a resolution is absolutely worthy of support. However, at a time when some people seem to be taking a step backwards in terms of estimating tuna biomass in the sea, rapidly moving towards inclusion in Appendix I probably means overlooking the side effects of this choice, which are severe and sometimes irreversible in many sectors of our economy.
In some ways, the same goes for the issue of coral and for its inclusion in Appendix II. Here, too, there is data that does not definitely indicate the extinction or endangerment of deep coral, coral that is at a depth of more than 150-200 metres, which is what is covered by the measure.
(SV) Mr President, once upon a time, it was actually possible to fish for bluefin tuna up in my part of the Baltic Sea, but we know what the situation is today. The bluefin tuna is threatened with extinction because of intensive overfishing.
We are having this rather sad debate because the right decision was not made at the right time. We have ended up here because for years now, we decision makers have refused to listen to scientific advice. As a result, we end up in a situation in which drastic action is required. In this connection, let me remind you of previous failures by humanity on this front. The Canadian coast provides a good example of how man succeeded in totally destroying cod stocks. These collapsed entirely because of overfishing, and they had just the same discussion there as we are having here today. We must not allow the bluefin tuna to suffer the same fate. That is why the French proposal, among others, is not a particularly good one, because it could have precisely this effect.
Of course, the fact that half - or nearly all - of the Committee on Fisheries is sitting here also shows that this House does not deal with these issues in the best way; that is to say, the Committee on the Environment, Public Health and Food Safety has discussions and comes up with ideas, and then those of us working on fisheries issues come here and debate them. That is something that we should reflect on. Nonetheless, I think that the Committee's proposal is a good one. It has a sound scientific basis, and there is no reason to change the Committee on the Environment's approach to this issue.
(ES) Mr President, ladies and gentlemen, bluefin tuna has been on red alert for some time, and for years we have been hearing reports that clearly demonstrate that stocks are weak and how we have contributed to this, including through public subsidies. The European Union has been spending up to EUR 34 million on modernisation in recent years.
I think that we have to say this, we have to take responsibility for the situation that we are in. We have driven stocks of bluefin tuna to the brink of collapse, and we cannot say now that we are not responsible in any way. We now have the opportunity to correct this problem by incorporating bluefin tuna into Appendix 1 of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), and this is the only way that we can do so, because I would like to stress that a lot of people rely on it for their livelihood.
It is true that there are sectors that have done the right thing and can and should continue to do so, but in order for them to do the right thing, there needs to be tuna. If there is no tuna, they are not going to be able to do anything at all. The only guarantee of this is Appendix 1, and therefore any other measure that could clearly counteract this proposal is a bad measure that will prolong the agony, not put an end to it. Therefore, let us not be mistaken, let us not cheat: we have an historical responsibility to this species, and to the people and the families who depend on it for their livelihood. Let us assume our responsibility courageously and with the honour that the European Union is worthy of at this time.
(EL) Mr President, my fellow members have already addressed every aspect of this issue. I should like to state that I endorse the positions taken by Mr Milana earlier and to say that we need to bear in mind that including bluefin tuna in Appendix I will have numerous social and economic consequences, such as bankruptcies and the closure of numerous undertakings, especially small and medium-sized enterprises, job losses and a loss of competitiveness for Europe.
We must remember that bluefin tuna feeds a EUR 6 billion global market. I should, in fact, like to hear a few scientifically-backed proposals which are designed to secure the future viability of populations of bluefin tuna, but which also take account of the viability of European fishermen and their families. In my view, the best and most appropriate way is to include it in Appendix II.
Nor must we forget that the European Union is not out fishing on its own, either in the Mediterranean or the Atlantic. Bluefin tuna fishing is a global activity. European fishermen face strong - often unfair - competition from North African countries. Unilateral viability of tuna populations makes no sense. We must ensure that everyone is playing the game by the same rules.
Also, the fact that Japan has 30 000 tonnes of frozen bluefin tuna is perhaps of some interest and the ban may well cause stock prices to rise from USD 10 billion today to USD 20 billion.
Mr President, all elements of this agreement are important but I want to focus on the bluefin tuna issue.
It is vital that we act now to prevent a stock collapse and to allow the numbers of bluefin tuna to recover. In 2006, the International Commission for the Conservation of Atlantic Tuna agreed on an action plan designed to improve reporting and monitoring of stocks and inspection of vessels.
But it is clear that it is not enough. The stocks, particularly the eastern stock in the Mediterranean, remains critically low and there is a very real risk that we will soon witness the extinction of this endangered species.
The Conference of the Parties to CITES should therefore agree to place bluefin tuna in Appendix I of the Convention, and the Member States and the Commission must do more to combat illegal fishing and to enforce agreed restrictions and quotas.
(ES) Mr President, with regard to the possible prohibition of bluefin tuna fishing in the Mediterranean, I am very concerned that legal fishing will end up being pushed out by illegal fishing, and that the innocent will end up paying for the sins of the guilty.
In Catalonia, hundreds of jobs are at stake. The fishing practised there is respectful, fully regulated and monitored, in terms of both fisheries management and trade management.
Since 2006, in the East Atlantic and the Mediterranean, fishing of bluefin tuna has been reduced by 30 000 tonnes to 13 500 tonnes. The minimum size of fish has increased from 10 to 30 kilos, and an 11-month fishing season has become an 11-month closed season.
Finally, I do not think there is a consensus between the international specialists regarding the threat of extinction of bluefin tuna. If populations are compared between 1970 and 2010, which is when there is monitoring data, the population of bluefin tuna is above 15%. It is between 21% and 30%, therefore clearly above the 15% for Appendix 1 of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES).
(ES) Mr President, I would also like to talk about commercial fishing species, and I would like to make it very clear that regional fisheries organisations are already responsible for managing and conserving these species. In fact, one only has to skim through the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) to realise that it is perhaps designed for elephants and polar bears, but it is not, of course, designed for commercial fishing species.
I am not against protecting bluefin tuna, as that would be absurd, if only because of its importance to the fleet. I do, however, think that the measures need to be decided by bodies that have the best specialists in both managing fisheries and scientific research, because there is a reason why the CITES has to take external advice when it receives proposals on these species.
I therefore think that the proposal to include bluefin tuna in Appendix 1 of CITES is unnecessary and unjustified, because it already has the measures imposed by International Commission for the Conservation of Atlantic Tunas (ICCAT). It is unfair, because it would gratuitously damage a fleet that has just embarked on a huge drive to reduce fishing, and even counterproductive, because it could give rise to an uncontrollable black market in bluefin tuna.
I understand the enormous pressure that public opinion in general and this House in particular - as we are seeing - is experiencing from environmental NGOs. My political group has therefore decided to support inclusion in Appendix II as a compromise between the proposal of the Committee on the Environment, Public Health and Food Safety and those of us who think that fisheries management cannot be snatched away from regional fisheries organisations. Our proposal is indeed based on the scientific advice to CITES. The Food and Agriculture Organisation of the United Nations (FAO) has recommended that bluefin tuna only be included in Appendix II of CITES, which demonstrates that many people have not even read the FAO report.
Mr President, I welcome the assurances we have been given here this evening that the EU will not support any proposals which would lead to an increase in illegal ivory poaching, yet I am dismayed to hear that the Commission then goes on to state that any proposals to downgrade the African elephant from CITES Appendix I to Appendix II need to be assessed objectively on the basis of the rules laid down by CITES.
These two statements are in direct contradiction to each other. Any discussion of relaxing the protection afforded to elephants under the CITES Convention will send a green light to poachers in the hope that soon there will be a market for their illegal and cruelly acquired goods.
Zambia and Tanzania are in violation of the Convention as they did not consult all the elephant range states as required in Resolution 9.24 of the CITES criteria for amendments. We expect the Commission and Council to ensure that the constitution of CITES, and the agreed moratorium, are respected. How do they intend to prevent the illegal proposals from Tanzania and Zambia from being placed on the agenda in the very first place?
(IT) Mr President, ladies and gentlemen, I believe I can state with sufficient confidence that the speech by the Chair of the Committee on Fisheries, Mrs Fraga Estévez, provided some technical information that either we are pretending not to know, or we probably do not actually know.
She mentioned what the FAO's recommendation is, what the truth is and what is being called for. Everything else is manipulation and conditioning of this Parliament and many Members. I would not want us to forget that policy must be sovereign and that we must keep the influence and pressures of economic groups, which likely want different things, out of this Parliament.
We know that in the last two years, the price of tuna has fallen and we know that we have set restrictions whereby there has already been a reduction of 40%. Going on the basis of studies that none of us is sure are true, everything else is manipulation on the part of economic powers that probably want the exact opposite of what we are seeking, namely to increase the price of tuna beyond all proportion and to see to it that, in the end, the only ones to pay are the small economies of small fishing fleets, on which many regions of this wonderful Europe of ours depend.
Next I would like to recommend that the Commission and the Commissioner - also in view of the fact that the new Commission includes a Minister for Foreign Affairs, now surely more titled that in the past - ensure that agreements are reached with other non-European states so that the ban on bluefin tuna fishing does not apply only to Europe, and seek to control prices, including for non-European countries.
Clearly we support Mrs Fraga Estevéz's amendment and all that it entails as far as Appendix II is concerned.
(PT) In November last year, the ICCAT adopted strong measures to restrict catches of Atlantic bluefin tuna: a reduction in catches from 22 000 to 13 500 tonnes in 2010 and a restriction on purse seining between 15 May and 15 June. Ambitious and unprecedented measures, in the words of the then Commissioner, Joe Borg. These decisions were taken in accordance with the latest scientific views on the species and their impact should be evaluated before the end of 2010.
It therefore makes no sense to bring forward new restrictions which will be economically and socially punitive for the sector, especially in the period of serious crisis that it is experiencing, such as those which are equivalent to the inclusion of Atlantic bluefin tuna in Appendix I. The fisheries sector requires a dynamic balance between its three pillars: the environmental, economic and social pillars.
With respect to its environmental requirements, these must be scientifically-grounded, as in fact was the case in the ICCAT meeting given the active participation of the European Union. This being so, to include Atlantic bluefin tuna in Appendix I would constitute a serious precedent of ignoring the need for: first, a scientific basis for the announcement of restrictions; and second, a balance between the environmental, economic and social pillars. It would thus open the door to other decisions taken in an overly swift and biased manner, perverting the norms of responsible management.
(FR) Mr President, ladies and gentlemen, I believe that the proposal made by the Committee on the Environment, Public Health and Food Safety to list bluefin tuna in Appendix I of the CITES is too radical a measure. I shall therefore make it dependent on three requirements, which I believe allow a fair compromise.
The first concerns the independent scientific opinion that is due to be published in October 2010 and approved by the CITES meeting in September 2011. I believe that this scientific opinion is crucial. We must be certain that the species is genuinely endangered before taking a radical decision on the fishing of and trade in bluefin tuna.
Secondly, it is vital to have a guarantee that Regulation (EC) No 865/2006 on the CITES will be amended, since this will result in a general exemption for the internal trade in bluefin tuna. This amendment will mean that we obtain what we all want: the survival of our small-scale coastal fishing, particularly in the Mediterranean.
Thirdly, I believe that, since we are deciding to include this listing in Appendix I, financial support from the European Union for the fishermen and ship-owners affected by the decisions is essential.
Lastly, this decision, if approved under the conditions that I have just mentioned, will have to be accompanied by significantly stricter controls to combat illegal fishing. It is under these conditions and these conditions only that I can agree to the listing of bluefin tuna in Appendix I of the CITES. Without these assurances, a listing in Appendix II remains the least worst solution, if not, in fact, the best solution.
(NL) Mr President, we cannot permit ourselves to ignore the loss of biodiversity. Those could have been my words, but they are those of the European Commission, of the Commissioner for the Environment, Mr Dimas, to be precise, during the presentation last month of a communication on biodiversity.
I assume that the new Commission sees this in just the same way and considers the importance of biodiversity just as seriously. If not, then I would like to be told that. Precisely because of the involvement of the European Commission in biodiversity, it surprises me that it is the Commission that is doing everything to save species and to push back the loss of biodiversity on the one hand, while the same Commission does not - or does not yet - have the courage to simply propose adding an endangered species such as the bluefin tuna to CITES Appendix I. That sounds like two sides of the same coin. Of course, we must financially support fishermen who work in good faith in order to pass this intervention. On that point, I agree with the previous speaker. In addition, we must deal more firmly with the illegal catch of tuna.
However, ladies and gentlemen of the Commission, I would go one step further. For me, CITES and, in particular, the bluefin tuna, is a test case. A test case to establish whether you, the Commission, are in a position to follow up your words with action. A test case to see whether this new Commission can show leadership or whether it will permanently lend a willing ear to the Member States, who, as we know, will not agree on this, and whether it can avoid getting bogged down in wordings and communications, but will instead actually take action.
I have just cited your words; you say you are prepared to do this, so it is now time to move from words to deeds, and I would say to the Commission: start with the bluefin tuna.
(MT) If we permit the fishermen to do as they please, then we will be contributing to the depletion and extermination of tuna stocks. Similarly, however, Mr President, if we place a total ban on the trade in tuna, then we would be destroying the fishermen, the fishing community, their families and the community that depends on them.
I believe that these are two extremes: neither should we annihilate tuna stocks nor should we destroy the sector that relies completely on it. However between these two extremes there is a path that we can take, that leads to a compromise. There is the path whereby one can control the fishing sector much more than was previously done without closing it down completely.
Therefore, I believe that placing tuna in Appendix I of the CITES Convention is an extreme measure that should be avoided. We would be better off following what ICCAT is proposing, as it has been reducing quotas for fish catches for years. However, in order to reach a compromise, we could also place it in Appendix II of the CITES Convention.
Mr President, in order to avoid the depletion of tuna stocks, we do not need to put an end to the many fishermen that depend upon them. It is possible to reconcile these two.
Mr President, if you will pardon the pun, I think this is a Catch-22 situation for many of us because, if we ban the catching of fish, and particularly of bluefin tuna, fishermen will go out of existence. If we do not ban it, then there will be nothing to catch.
I think one of the key elements here - and it is constantly coming up in many of our debates - is the scientific evidence. People have said that the scientific evidence is not reliable enough, it is not extensive enough and it is not up-to-date enough.
I would like to ask the Commission and the Council: are they happy with the scientific evidence that is being produced? Because you can quote scientific evidence but then somebody might come along with a different example of a recommendation from other scientists.
So I think that is a key element in this, and I would like to hear what the Commission and the Council have to say about it.
(ES) Mr President, today we have heard illegal fishing being confused with mafias, and I also want to speak out in favour of a sector that has demonstrated on many occasions that it is responsible.
I advocate the need to control fishing. I also advocate the need to control mafias. This cannot, however, be a reason for including bluefin tuna in Appendix I.
I must also say that the Basque fishing fleet, which is going to be significantly affected by this decision, if it is taken, has demonstrated that it is very responsible, because in order to defend the sector, on occasions it has asked for fishing to be suspended in other fisheries, for example, anchovies.
I also have to say that we should listen to what the International Commission for the Conservation of Atlantic Tunas (ICCAT) says since, in 2009, it adopted more restrictive and stronger management measures in line with the recommendations of the Scientific Committee.
I would like to point out that for 2010, a fishing quota of 3 500 tonnes has been decided. In 2009, it was 22 000 tonnes and in 2006, it was 32 000 tonnes. Therefore, the compromise was made to implement new control measures if necessary.
I am not in favour of the inclusion of bluefin tuna in Appendix I, as it could damage many sectors, including the small-scale sector, which has not been considered today. We should therefore only support its inclusion in the event that these measures are not effective.
(DE) Mr President, as a European from the Alpine region, allow me to move from the water back to the land. I would like the Commission to take a request to Doha concerning the proposal for an identity marking requirement. As we know, bred birds of prey - I am thinking specifically of falcons - are subject to an identity marking requirement when traded. The animals are registered, ringed or, in the case of larger animals, tagged with chips so that they can be identified if necessary. Without this identity marking, there can be no trade.
Thus, the point I would like to make is that for other species of animals that are endangered or bred, like the lynx in Central Europe, for example, there is no such requirement. Thus, it can happen that free-roaming, escaped or traded animals are not identity marked and it is not possible to identify them precisely. That is bad, both for behaviour research and for stock level research, and, of course, it also makes illegal trade easier. I therefore propose that this identity marking be taken to Doha as a useful contribution to the debate.
Mr President, I came to the Chamber to be educated, or at least I hoped that would happen, because there are two very valid sides to this debate, in particular, concerning bluefin tuna.
The first point I would make is that we have spoken about illegal fishing practices, and it seems to me that illegal practitioners do not care about what appendix anything is in. They will continue unless we have effective policing of these rules and regulations.
On the one hand, we can see some of the logic for an Appendix I classification, but there are socio-economic issues. I think we need to focus on the results.
There is the issue of discards and the impact of an Appendix I categorisation on this matter for fishermen. I am inclined to the view - but will be talking to colleagues later to discuss it within our group - that it should not be classified in Appendix I, and perhaps Appendix II is the place. It goes to show that even with the length and quality of this debate, there is still some confusion, in my mind at least.
(IT) Mr President, ladies and gentlemen, in view of the controversial scientific data that we have heard from several parties and in view of a stock level that is certainly not yet, not even in the worst-case scenario, such as to warrant compulsory inclusion in Appendix I, I do not believe that such a restrictive measure, even with the limitations that clearly would be placed on certain territories in terms of fishing, is the best solution.
Also, in the light of the efforts that have been made in recent years towards reducing the level of fishing by specialist tuna fishing companies, in my view, we need to continue in this direction, keeping tuna in Appendix II and avoiding rushing ahead, which would be extremely dangerous for some territories and for companies in the sector.
First of all, I would like to thank all of you for your speeches, which I have found to be very useful for contributing to shaping the common position that the European Union should take to the next Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES). The vast majority have highlighted the validity of the CITES in terms of helping to conserve species that are in danger of extinction.
As I said at the beginning, after the Commission has made its proposal to the Council, the Council will be able to shape its position at CITES with regard to the different items on the agenda for the meeting relating to the main endangered species. For example, people have talked about tigers and about elephants - Mrs Bearder - about polar bears - Mrs Liotard - but the vast majority of the speeches have referred to the case of bluefin tuna. Regarding this issue, we have heard a variety of opinions based on a variety of arguments.
The Council is, of course, aware of the results of the last meeting of the Scientific Committee of the International Commission for the Conservation of Atlantic Tuna (ICCAT) in October 2009, and also the recommendations of the FAO panel of independent experts in December 2009. The Council is therefore fully aware of the implications of the proposal to include tuna in the appendices of CITES, and not only for the conservation of the species, but also for the survival of the traditional fishing methods of some fisheries that have demonstrated that they are sustainable for the species. The Council will therefore carefully evaluate all of the issues before adopting its position.
To conclude, I would like to reiterate the thanks of the Presidency-in-Office of the Council to you for your speeches and contributions during this decisive phase for shaping the European Union's position for the next CITES conference, and I will be delighted to pass on the content of your speeches to the Council along with your great interest in the issues that are going to be discussed in Doha. I would also like to convey to you the commitment of the Spanish Presidency to ensuring the conservation and sustainable development of endangered species. We know that the Council has Parliament's full support in this.
Member of the Commission. - Mr President, my first general remark is to say that I really appreciate the contribution of all the speakers concerning all the objectives ahead of discussions at the conference.
I can assure you that the Commission will be in favour of sustainable trade for the benefits of both biodiversity and the communities which need to live in harmony with the species concerned.
Now, a few more specific comments in relation to your remarks; first of all, as I explained, the overall position of the Commission on bluefin tuna will be adopted very soon. This is an important matter because it relates mainly to the catches by the EU fishing fleets. It has been felt that it is more appropriate that, instead of the outgoing Commission, the new Commission takes a clear position on this issue because the new Commission will be in charge of defending or promoting the EU position at the conference.
I am really confident that this proposal will ensure a sustainable future for both this species and the associated fishing industry. This will need to balance short-term and long-term perspectives on this issue. But, on more specific items and the questions raised by the distinguished Members of Parliament, on the question of support which could potentially be given to the fishermen affected, I think that we should stress that the Commission would be ready to assess the possibility of providing such support to the maximum possible extent, but we also need to remember that budgetary reallocations have been decided for many years and that we would also need to assess the financial consequences while we have a rigid financial budget for the perspective 2007-2013.
There is one specific issue concerning the proposal to include bluefin tuna in Appendix II and I think it is important to note that there are very specific provisions in CITES which would apply in the case of an Appendix II. There would be a lot of legal and technical discussions on what such a listing in Appendix II would actually mean. The practical impact of such a listing would be uncertain. That is why we need to think of what the practical consequences of putting bluefin tuna in Appendix II would be.
Regarding Mrs Bearder's question on elephants, there are procedural weaknesses in the motions of Tanzania and Zambia but in our legal assessment, these flaws cannot be sufficient ground to procedurally reject these motions ex ante.
Finally, I will comment on Mr Kelly's question. Is the Commission happy with scientific evidence on many issues? I think it is difficult for the Commission to question scientific evidence because it would mean that the Commission has better scientific or research capacity than the research institutes, which is not the case. That is why it is sometimes very difficult to take a position on the scientific evidence.
I have received seven motions for resolutionstabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Written statements (Rule 149)
Mr President, ladies and gentlemen, the debate we are holding today on the 15th meeting of the Conference of the Parties to CITES in March is particularly important for the rational use of wild flora and fauna.
The motion for a resolution on the subject seems to be skewed in favour of a ban on the use of many resources. I am referring, in particular, to the proposal to include Mediterranean red coral in CITES Appendix II. I should like to point out that the scientific community feels that there is no threat of extinction to species in the family Coralliidae, given the abundance of this species in all waters in which they live. Including coral in Appendix II therefore seems excessive and uncorroborated by scientific data. Trade in red coral is a significant source of income in vast areas of the Mediterranean, and including it in CITES would have significant consequences for the economies of numerous countries, including Italy, with acute public alarm and resulting job losses.
For these reasons, we are against the inclusion of this species family in CITES Appendix II. Furthermore, I would ask the European Commission to review the position it has adopted up to now, which appears to be more the result of excessive environmental extremism than considered scientific analysis.
Europe has always been attentive to problems associated with the overexploitation of wild species and illegal trade in fauna and flora.
Let us remember, though, that the CITES Convention should base its own decisions on results and on scientific data provided by the appropriate international bodies. Two points are particularly sensitive: the proposal to include the species Corallium spp. and Paracorallium spp. in Appendix II, and the request to include bluefin tuna in Appendix I.
With regard to coral, we feel it is right to reiterate our opposition in the light of the negative opinion issued by the FAO's scientific assessment panel in mid-December 2009, which showed that there was no data on the decline of the species that would support their inclusion in Appendix II. All that would seriously jeopardise the competitiveness of the coral goods craft industry, which is of major importance in terms of the economy and jobs in some areas of Italy (Torre del Greco in particular, Alghero and Trapani).
As for tuna, there are countries such as France and Italy that are most concerned with bluefin tuna fishing and thus with protecting the species so it can be exploited sustainably. We can support this motion but ask, however, that this inclusion be conditional on the implementation of the decision being deferred for 12-18 months and the provision of compensation for the sector.
Contrary to the impression that some people tend to give, the CITES is not an instrument designed to prohibit trade; rather, its aim is to ensure that the international trade in wild animal and plant species does not threaten their survival. Two weeks ago, I had the opportunity to meet the Namibian Minister for the Environment and Tourism. By putting an actual monetary value on elephants in Namibia and by thus enabling a strictly regulated elephant trade to be established, the conditions are today in place to manage and to protect against poaching. Thanks to those measures, the number of individual animals belonging to that species - the survival of which is not under threat - has significantly increased. In the light of these points, I encourage you to support the proposal by Tanzania and Zambia to transfer the African elephant from Appendix I to Appendix II of the CITES, and to reject the proposal by Kenya.
in writing. - I strongly believe in sustainable development and do not question that the bluefin tuna (BFT) species is over-exploited and needs protecting. CITES has been successfully used to protect exotic species from extinction, in cases where it is impossible to control innumerable poachers and hunters especially in developing countries. But do we have the same situation here?
The BFT of the north-east Atlantic is being over-exploited by a handful of trawling companies, each catching thousands of tonnes. These trawling companies are from leading EU countries: France, Spain, and Italy. The EU does not need an international environmental body to assist it in controlling the fishing industry practised in its Member States.
Of course, we have to be pragmatic. If international political opinion means we cannot stop BFT from being listed within CITES, let us apply common sense and proportionality by listing the species under Appendix II, as has been suggested by an FAO expert group. Putting BFT on Appendix I of CITES would cost my country's economy close to 2% of GDP. It is no different than asking to close down the whole salmon industry in Scotland in one swipe. Nearly 1% of the labour force would lose their jobs.